DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. [US 20120248343 A1, hereafter Nagai] in view of Nishisaka [US 20140217311 A1].
As per Claim 1, Nagai teaches a droplet catcher (See fig. 16), comprising: 
a catcher body 616B, comprising a tube portion (drain pipe 620); 
a first heat transfer part 621, directly attached to the tube portion 620.

Nishisaka teaches the target collector 28 may be attached to the chamber receptacle 2 using a holder 281. The holder 281 may connect the target collector 28 to the side wall 273, and may anchor the target collector 28 to the chamber receptacle 2 on the opposite side to the side on which the target supply device 26 is attached (Para 51).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flange element as disclosed by Nishisaka in the droplet catcher of Nagai in order to safely secure the collection tube to the chamber.
As per Claim 2, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 1.
Nagai further disclosed wherein the first heat transfer part comprises an electrical heater (Para 46).
As per Claim 3, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 1.
Nagai further disclosed a second heat transfer part 611 (outside of the chamber) directly attached to the tube portion (See fig. 16).
As per Claim 4, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 3.

As per Claim 5, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 3.
Nagai in view of Nishisaka further disclosed wherein the second heat transfer part is arranged continuously at two opposite sides of the flange (See Nagai fig. 16 in view of Nishisaka fig. 2).
As per Claim 6, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 3.
Nagai further disclosed wherein the first heat transfer part and the second heat transfer part wind along an outer surface of the tube portion (See fig. 16).
As per Claim 7, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 1.
Nagai in view of Nishisaka further disclosed wherein the flange divides the tube portion into an inlet region and an accommodating region, the first heat transfer section and the second heat transfer section are respectively arranged on the inlet region and the accommodating region (See Nagai fig. 16 in view of Nishisaka fig. 2).
As per Claim 8, Nagai in view of Nishisaka teaches the droplet catcher as claimed in claim 7.
Nagai further disclosed wherein the tube portion has an accommodating space at the accommodating region (See fig. 16).
As per Claim 9, Nagai teaches a droplet catcher system of an EUV lithography apparatus (See fig. 16), comprising: 

a heat transfer part 621, directly attached to the tube portion 620 and comprising a first heat transfer section (inside the chamber 10) and a second heat transfer section (outside the chamber 10).
a heat exchanger, thermally coupled to the heat transfer part; and a controller 811, electrically coupled to the heat exchanger (See fig. 19A, Para 83).
Nagai does not explicitly teach a flange disposed on the tube portion, and positioned between the first heat transfer section and the second heat transfer section.
Nishisaka teaches the target collector 28 may be attached to the chamber receptacle 2 using a holder 281. The holder 281 may connect the target collector 28 to the side wall 273, and may anchor the target collector 28 to the chamber receptacle 2 on the opposite side to the side on which the target supply device 26 is attached (Para 51).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flange element as disclosed by Nishisaka in the droplet catcher of Nagai in order to safely secure the collection tube to the chamber.
As per Claim 10, Nagai in view of Nishisaka teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 9.
Nagai in view of Nishisaka further disclosed wherein the flange divides the tube portion into an inlet region and an accommodating region, the first heat transfer section and the second heat transfer section are respectively arranged on the inlet region and the accommodating region (See Nagai fig. 16 in view of Nishisaka fig. 2).
As per Claim 11, Nagai in view of Nishisaka teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 10.
Nagai further disclosed wherein the tube portion has an accommodating space at the accommodating region (See fig. 16).
As per Claim 12, Nagai in view of Nishisaka teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 9.
Nagai further disclosed wherein the heat exchanger further comprises a heater module and a heat dissipating module, the heater module and the heat dissipating module are in thermal coupled to the heat transfer part, and the controller is configured to independently drive the heater module and the heat dissipating module (See fig. 19A).
As per Claim 13, Nagai in view of Nishisaka teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 9.
Nagai further disclosed wherein the heat transfer part is a pipe filled with a heat transfer fluid (Para 83).
As per Claim 14, Nagai in view of Nishisaka teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 9.
Nagai further disclosed wherein the heat transfer part winds along an outer surface of the tube portion (See fig. 16).
As per Claim 15, Nagai teaches a maintenance method of an EUV lithography apparatus (See fig. 16), wherein the EUV lithography apparatus comprises a source vessel (See fig. 1), a droplet generator 13 and a droplet catcher 14 assembly, the droplet catcher assembly comprises a catcher body (shown in figure 16) comprising a 
Nagai does not explicitly teach a flange that is disposed on the tube portion.
Nishisaka teaches the target collector 28 may be attached to the chamber receptacle 2 using a holder 281. The holder 281 may connect the target collector 28 to the side wall 273, and may anchor the target collector 28 to the chamber receptacle 2 on the opposite side to the side on which the target supply device 26 is attached (Para 51).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flange element as disclosed by Nishisaka in the droplet catcher of Nagai in order to safely secure the collection tube to the chamber.
As per Claim 16, Nagai in view of Nishisaka teaches the maintenance method of the EUV lithography apparatus as claimed in claim 15.
Nagai further disclosed developing the vacuum status of the source vessel; and heating the catcher body by allowing the heat transfer fluid to flow through the heat transfer part (Para 83).
As per Claim 17, Nagai in view of Nishisaka teaches the maintenance method of the EUV lithography apparatus as claimed in claim 16.
Nagai further disclosed wherein the heating the catcher body comprises heating the heat transfer fluid through a heater before the heat transfer fluid flows into the heat transfer part (Para 83).
As per Claim 18, Nagai in view of Nishisaka teaches the maintenance method of the EUV lithography apparatus as claimed in claim 17.
Nagai further disclosed wherein the reducing the temperature of the catcher body comprises flowing the heat transfer fluid through the heat transfer part with the heater turned off (Para 83).
As per Claim 19, Nagai in view of Nishisaka teaches the maintenance method of the EUV lithography apparatus as claimed in claim 15.
Nagai further disclosed wherein the flowing the heat transfer fluid through the heat transfer part comprises inputting the heat transfer fluid from a tank into an inlet of the heat transfer part, and outputting the heat transfer fluid from an outlet of the heat transfer part to the tank (Para 83).
As per Claim 20, Nagai in view of Nishisaka teaches the maintenance method of the EUV lithography apparatus as claimed in claim 15.
Nagai further disclosed at least one of following operations after the temperature of the catcher body is reduced to the predetermined point: a droplet generator cold refill, a droplet generator cold swap, a droplet generator warm swap (Para 83).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882